Order filed October 24, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-17-00324-CV
                                    ____________

                     JESSE ANDREW LOPEZ, Appellant

                                        V.

                 SHARI GRACE OCCHIOGROSSO, Appellee


                    On Appeal from the 328th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-240212

                                    ORDER

      Appellant’s brief was due October 11, 2017. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 24,
2017, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM